Citation Nr: 1452596	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-16 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial (compensable) rating for steatosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to December 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, granting service connection for steatosis and assigning a 0 percent rating therefor, effective from May 17, 2010.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in March 2013.  A transcript of that proceeding is of record.  Notice is taken that the record of that hearing was ordered by the undersigned to remain open for an additional 30 days beyond the date of the hearing to permit the Veteran to submit other evidence, but no additional evidence was received from him during that period.  Additional private medical evidence was made a part of the Veteran's electronic claims folder in July 2013, albeit without RO consideration thereof.  

The Board herein finds that the record supports a grant of an initial rating of 10 percent for the disability in question from May 17, 2010, to the present.  The question of the Veteran's entitlement to an initial rating in excess of 10 percent for the same disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From May 17, 2010, to the present, there is shown to be intermittent fatigue in association with the Veteran's steatosis that more nearly approximates the criteria for the assignment of a 10 percent rating under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7399-7345 (2014).  



CONCLUSION OF LAW

The schedular criteria for the assignment of an initial evaluation of 10 percent for steatosis from May 17, 2010, to the present have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.114, DC 7399-7345 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As no adverse action is herein taken as to the claim advanced, the need to discuss whether VA has complied with its duties to notify and assist the Veteran is obviated.  

The record reflects that service connection for steatosis, otherwise referred to as fatty degeneration of the liver, was established by RO action in January 2011 with assignment of a 0 percent schedular evaluation under DC 7399-7345, effective from May 17, 2010.  Thus, the question for appellate review is whether a compensable schedular evaluation is assignable during the period from May 2010 to the present.   See Fenderson v. West, 12 Vet. App. 119, 126 (2001) (where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

In this case, the disability at issue is not a listed entity in the VA's Schedule for Rating Disabilities and, thus, it must be rated analogously to the criteria which are most closely related.  Here, that DC is listed under 38 C.F.R. § 4.114, DC 7345, for chronic liver disease without cirrhosis, but excluding bile duct disorders and hepatitis C.  

Under DC 7345, chronic liver disease that is nonsymptomatic is rated as noncompensable (i.e., 0-percent disabling).  A 10 percent evaluation is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.

In connection with this appeal, the Veteran offers credible oral and written testimony as to the presence of fatigue in association with his service-connected steatosis.  He points specifically to its adverse impact upon his ability to perform virtually any activities outside of his job as a safety supervisor in a warehouse, which he forces himself to complete despite his continuing fatigue in order to provide for his family.  He further references his inability to take prescribed Motrin for his service-connected musculoskeletal disorders affecting his knee and back so as to avoid any further liver impairment.  

The evidence of record identifies a multi-year, postservice history involving elevated liver function studies prior to 2007.  A liver ultrasound in May 2010 revealed findings suggestive of borderline to mild hepatomegaly with some fatty infiltration and/or hepatocellular disease.  No focal abnormality suggestive of a mass was indicated.  Blood work results from 2007 and 2009 disclosed elevations of liver enzymes identified as ALT (alanine aminotransferase) and G-GTP (gamma-glutamyl transferase).  

VA examination in October 2010 confirmed the Veteran's complaints of decreased  energy and it was further noted that he attempted to limit his use of pain medication, with the result being severe body aches precluding activities outside of work.  On examination, no signs of malaise were present.  Liver enlargement by palpation was not evident.  The clinical diagnosis was of steatosis.  Liver function testing identified an elevated ALT, which was found to be consistent with steatosis.  

In all, credible testimony is furnished by the Veteran that he suffers from decreased energy as a result of his service-connected steatosis and that testimony is not contradicted by any other evidence, be it clinical or otherwise.  Notwithstanding the absence of accompanying malaise or anorexia and any allegation or showing of incapacitating episodes, the extent and frequency of the fatigue complaints are such as to identify a disability picture that more nearly approximates the criteria for the assignment of a 10 percent schedular evaluation under DC 7345.  On the basis of the foregoing, and with resolution of reasonable doubt in the Veteran's favor, the Board finds that an initial rating of 10 percent under DC 7345 is for assignment for the period from May 17, 2010, to the present.  To that extent, alone, the appeal is granted.  


ORDER

A 10 percent schedular evaluation is assigned for steatosis from May 17, 2010, to the present, subject to those provisions governing the payment of monetary benefits.  


REMAND

Remaining for appellate review is the issue of the Veteran's entitlement to an initial rating in excess of 10 percent for steatosis in the event that the Board's action above is not satisfactory to the Veteran in terms of the appeal initiated in this case.  The Board is precluded from addressing the merits of that issue because the AOJ has not adjudicated this matter on the basis of all of the pertinent evidence, including that added to the Veteran's electronic VA claims folder or deemed to be of record prior to the appeal's certification.  That evidence consists of VA and non-VA outpatient medical records denoting liver function tests, as well as diagnoses and other references to the Veteran's fatty degeneration of his liver.  

Moreover, at the time of the Board hearing in March 2013, the Veteran indicated that he had just begun a course of private medical treatment through Patient First, records of which are not now are a part of the claims folder.  Notice is taken that there was added to the Veteran's electronic claims folder in September 2013 records of Patient First medical care received in April and September 2002, February 2007, and February 2008, but nothing any more recent.  Remand to obtain those records is needed, if the Veteran authorizes their release and in the event that the Veteran does not wish to withdraw his claim in light of the Board's other action herein.  AOJ consideration of the foregoing is also required.  

Accordingly, the case is REMANDED for the following actions:

1.  Ascertain from the Veteran whether the Board's grant of a 10 percent rating for his service-connected steatosis satisfies in full his pending appeal.  

2.  In the event that the Veteran wishes to continue his appeal, then request that he provide identifying information, to include dates and locations, as to his receipt of private medical care from Patient First or other medical professional relating to his steatosis, as well as a written authorization for the release of any records involving that treatment.  

Upon receipt of the Veteran's response, obtain any private medical records not already on file for inclusion in the Veteran's VA claims folder.  

3.  If the appeal is continued, obtain any and all pertinent VA treatment records not already on file for inclusion in the Veteran's VA electronic claims folder.  

4.  Only if the appeal is continued, thereafter afford the Veteran a VA examination in order to assess the nature and severity of service-connected steatosis.  As part of that examination, the VA examiner should undertake a review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any tests, including liver function testing, deemed necessary.  The Veteran's claims folder in its entirety should be furnished to the VA examiner for review.  All pertinent diagnoses and findings should be identified.  

5.  Lastly, readjudicate the issue of the Veteran's entitlement to an initial schedular and/or extraschedular rating in excess of 10 percent for steatosis on the basis of all of the evidence of record.  If the benefit sought is not granted to the Veteran's satisfaction, furnish him a supplemental statement of the case as to any claim not granted and afford him a reasonable opportunity in which to respond, prior to returning the case to the Board for additional review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


